Citation Nr: 0430187	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  99-02 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from April 1968 
to April 1971.  Based on his service personnel records, the 
veteran served part of his active duty in Vietnam from 
September 1968 to April 1970.  The veteran's DD Form 214 
shows that he was awarded a Bronze Star, the Vietnam Cross of 
Gallantry with Palm, and a Vietnam campaign ribbon.  The 
veteran died on January [redacted], 1998.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant had a personal 
hearing conducted by a hearing officer at the RO in July 
1998.

In a September 2000 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a March 2001 Order, the CAVC 
vacated and remanded the Board's September 2000 decision and 
remanded the appellant's claim for entitlement to service 
connection for the veteran's cause of death.  It was noted in 
the March 2001 Joint Motion for Remand that a remand was 
required for action consistent with the Veteran's Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. 
(West 2002) as well as Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).      

In August 2001, the Board remanded the appellant's claim in 
order to have her identify VA and private treatment providers 
for the veteran, to request records from the Social Security 
Administration, to obtain VA treatment records, to verify any 
possible herbicide exposure during service with the National 
Personnel Records Center (NPRC), to obtain a VA opinion, to 
obtain a clarification opinion from a specified VA examiner, 
and for actions consistent with the VCAA.   
The Board notes that the attorney appointed by the appellant 
as her representative is no longer authorized to represent VA 
claimants, effective from October 10, 2001.  In a letter 
dated on April 24, 2003, the appellant was given notice of 
this development and advised of the options that she had with 
respect to representation.  In an additional letter dated in 
September 2003, the appellant was given information regarding 
the Veterans' Service Organizations (VSO).  The appellant did 
not respond to these letters or appoint another 
representative.  However, the appellant requested that the RO 
certify her claim the Board for adjudication in a December 
2003 statement.   

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been obtained and examined, and all 
due process concerns as to the development of the claim have 
been addressed.

2.  The immediate cause of the veteran's death on January [redacted], 
1998 was identified on the death certificate as Parkinson's 
disease for the duration of greater than one month.  

3.  Parkinson's disease was not present during active 
military service nor manifested to a compensable degree 
within one year subsequent to the veteran's separation from 
service, nor is it shown to be related to his service.

4.  The veteran had no service-connected disabilities at the 
time of his death.  However, the appellant was granted 
entitlement to service connection for PTSD for accrued 
benefits purposes by the Board in a September 2000 decision 
and was assigned a noncompensable rating from January 31, 
1992 and a 70 percent rating from February 6, 1996 in an 
October 2000 rating decision by the RO.  

5.  In a June 1999 rating decision, the appellant was granted 
entitlement to a total disability rating due to 
unemployability (TDIU), effective from February 1996.

6.  The veteran's service-connected disability of PTSD was 
neither the principal nor a contributory cause of his death.  

7.  The appellant is the veteran's surviving spouse.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted, as Parkinson's disease was not incurred in 
or aggravated by service, and nor is presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The veteran's service-connected disability of PTSD was 
neither the principal nor contributory cause of his death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Veteran's Cause of 
Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. 
§ 1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2004).  Service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Certain disabilities that are manifested subsequent 
to discharge within a specified time period are statutorily 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Parkinson's disease (characterized 
as an organic disease of the nervous system) that is 
manifested to a compensable degree within one year following 
separation from service is presumed to have been incurred 
during service.  See 38 C.F.R. § 3.309(a) (2004). 

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2004).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2004).

Prior to his death, the veteran had been awarded nonservice 
connected pension benefits effective from January 31, 1992 
but was not service-connected for any disability.  During his 
lifetime, the veteran had been denied entitlement to service 
connection for Parkinson's disease or Parkinsonism on a 
direct basis or as secondary to herbicide exposure in rating 
decisions issued by the RO in October 1992, April 1994, and 
October 1998.  

The veteran died on January [redacted], 1998.  The veteran's death 
certificate lists the immediate cause of his death as 
Parkinson's disease of more than one month's duration.  In a 
September 2000 decision, the Board granted service connection 
for PTSD for accrued benefits purposes, and an October 2000 
rating decision assigned a noncompensable rating from January 
31, 1992 and a 70 percent rating from February 6, 1996 for 
PTSD for accrued benefits purposes.  In an April 2003 rating 
decision, the RO also assigned a total disability rating due 
to unemployability, effective from February 1996.

The appellant contends that Parkinson's disease, the 
immediate cause of death for her husband, was incurred in or 
aggravated by the veteran's active military service.  More 
specifically, she alleges that herbicide exposure during 
active service in Vietnam caused the veteran to develop early 
onset Parkinson's disease.  It is also her contention that 
the veteran's service-connected PTSD disability was a 
contributory cause of his death.  In this case, the appellant 
claims that the veteran's service-connected PTSD aggravated 
his diagnosed disability of Parkinson's disease.  After 
reviewing the record, the Board finds that the evidence does 
not support her contentions and her claim for service 
connection for the veteran's cause of death must fail.

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of Parkinson's disease or 
any other neurological symptoms.  

A January 1987 private hospital summary noted that the 
veteran had a one-year history of progressive tremor 
involving the extremities as well as some gait difficulty and 
bradykinesia.  The report also detailed that there were no 
historical facts that would have predisposed the veteran to 
Parkinsonism.  A diagnosis of Parkinson syndrome, probably 
idiopathic was listed in the January 1987 report.  Additional 
VA and private medical treatment records dated between 
January 1987 and February 1988 show that the veteran 
continued to be treated for Parkinson's disease.  

VA medical records dated between July 1988 and March 1989 
indicated treatment for Parkinson's disease.  A July 1988 VA 
medical certificate showed that Parkinson's disease had been 
diagnosed between 1 1/2 and two years before.  A December 1988 
VA treatment record noted that the veteran exhibited memory 
impairment, was often agitated, and experienced 
hallucinations and delusions attributed to medication.  An 
additional December 1988 VA medical record listed an 
assessment of Parkinson's disease with probable early 
dementia.  A December 1988 VA hospitalization summary showed 
that based upon a psychiatry consult, the veteran was felt to 
have pseudodementia and required treatment for depression 
with antidepressants was recommended.  A January 1989 VA 
psychiatric evaluation report listed the following diagnoses 
of:  1) mild organic brain syndrome; 2) severe subcortical or 
peripheral motor deficits with relatively greater decrements 
on the left-body-side; and 3) abnormal Minnesota Multiphasic 
Personality Inventory (MMPI), consistent with chronic 
depression.  

VA medical records dated between May 1989 and November 1991 
show that the veteran was continued to receive treatment for 
Parkinson's disease.  A January 1990 record indicates a 
history of Parkinson's disease of approximately six years, 
while an April 1990 record notes a history of 6 1/2 years.  An 
October 1990 VA treatment record notes a seven-year history.  
An April 1991 record shows that this disorder had been 
present for 7 1/2 years, while records dated in October 1991 
and November 1991 reference an eight-year history of 
Parkinson's disease.  

A March 1992 VA neurological examination report showed that 
the veteran cited a history of an inservice head injury and 
exposure to Agent Orange while serving in Vietnam as a result 
of being in the area where Agent Orange had been sprayed.  
The report also noted a three to four year history of tremor 
and rigidity of the extremities.  An impression by the 
examiner showed that there were no signs of Parkinsonian 
disease, but that there were severe choreoathetoid movements 
that were the product of medication therapy.  A March 1992 VA 
psychiatric examination report listed diagnoses of dysthymia, 
secondary to Parkinson's disease; and PTSD in partial 
remission.  

A March 1986 private medical record, received by VA in August 
1992, showed that the veteran's hands were constantly shaking 
due to a low tolerance to tension; palsy of unknown etiology 
was diagnosed.

A May 1993 VA medical record noted that Parkinson's disease 
had been diagnosed since 1987.  A June 1993 VA medical record 
reported that psychiatric testing revealed the presence of 
organic brain syndrome with deteriorated performances noted 
on cognitive and memory measures and increased levels of 
emotional distress as compared to test results from 1989.  

A VA hospitalization summary dated from November 1993 to 
December 1993, showed a diagnosis of Parkinsonism requiring 
rehabilitation.  The report further indicated that 
Parkinsonism had been diagnosed 6 years previously, "although 
his symptoms began 20 years ago."  Additional VA treatment 
records dated in November and December 1993 showed continuing 
treatment for Parkinson's disease.

A December 1994 private hospital record noted that the 
veteran was weak and anemic, and indicated the presence of 
Parkinson's disease.  An additional private consultation 
report dated in January 1987 and compiled in conjunction with 
the veteran's private hospitalization at that time, indicates 
that the veteran noted that he began to have the onset of 
mild tremor and some slowing of movements approximately one 
year previously.  This document was apparently received by VA 
on or after March 1995.  

A June 1995 VA psychiatric examination report noted that the 
veteran had a serious incapacitating neurological disorder, 
dementia and an organic mood disorder (depression) secondary 
to that neurological disorder, and a history of alcohol 
dependence.  The report indicated diagnoses of organic mood 
disorder, dementia due to Parkinson's disease or Huntington's 
chorea, and alcohol dependence in remission.  A VA hospital 
summary showed that the veteran was hospitalized from July to 
August 1995 with a principle diagnosis of rehabilitation for 
fall secondary to Parkinson's disease.  The report detailed 
that the veteran had a long history of tremors with increased 
problems with falls in the last four years.  

A February 1996 private psychological evaluation report 
showed that the veteran stated that he was exposed to a 
considerable amount of Agent Orange.  In addition, the 
veteran indicated that within a year of his discharge from 
service, he had developed a fine tremor in his hand; his back 
had ached all of the time, and had become very tense and 
anxious.  It further showed that the veteran stated that 
during the first year after his discharge, he had begun 
having trouble with bladder problems as well as drooling due 
to laxity in the muscles around his mouth.  The February 1996 
report also noted that the veteran's dementia and Parkinson's 
disease became much more noticeable after late 1988.  It 
indicated that "[i]t is mentioned in medical reports that the 
initial [neurologic] symptoms started within the first year 
after his discharge from the Army."  The report also listed 
diagnoses to include chronic PTSD, dementia, dysthymia, and 
Parkinson's disease.

A private hospital treatment summary showed that the veteran 
was hospitalized from October to November 1996 due to right 
lower lobe pneumonia with a secondary diagnosis of severely 
disabling Parkinson's disease.  Evidence of record also 
included the veteran's final medical treatment in January 
1998.  The private emergency room report reflected that the 
veteran died on January [redacted], 1998.  
At a personal hearing held at the RO in July 1998, the 
appellant testified that physicians who had treated her 
husband had indicated that his Parkinson's disease could have 
been caused by exposure to Agent Orange.  The appellant 
further stated that it was "just their opinion" due to the 
unusual nature of the veteran's disability.  

In an August 1998 statement, a private physician reported 
that he had treated the veteran on several occasions for 
Parkinson's disease.  It was also indicated in the statement 
that the physician believed, at the time of treatment, that 
the veteran's Parkinsonism actually began during his period 
of service "since there was evidence of a tremor present, 
(sic) however, it was probably misdiagnosed given the unusual 
presentation of Parkinsonism in someone so young."  In 
addition, the physician stated that the veteran's PTSD 
aggravated his symptoms of Parkinsonism and was a 
contributing factor in the veteran's ultimate demise.

Textual material from an unidentified source, pertaining to 
treatment for Parkinson's disease, was received by VA in 
February 1999.  Records obtained by VA from the Social 
Security Administration (SSA) showed that the veteran filed 
for disability benefits with SSA in February 1989 and had a 
principal diagnosis of Parkinson's disease.  

In a May 2003 VA opinion, a VA physician stated that he had 
reviewed the entire claims file and noted that he had treated 
the veteran from 1988 to 1991.  The VA physician stated that 
the veteran had the onset of Parkinson's disease at a very 
early age in 1987.  It was noted in the report that the 
veteran had informed the physician in 1988 that he had first 
experienced a right upper extremity tremor five years before 
in 1983.  In the May 2003 report, the VA physician opined 
that the veteran did not have Parkinson's disease while he 
was in the military.  In addition, the physician further 
opined that any statement that PTSD aggravated the veteran's 
Parkinsonism and contributed to his demise should be 
considered "speculation".  The physician also gave the 
opinion that it is very likely that the veteran "had a 
genetic mutation, which predisposed him to the development of 
young onset Parkinson's disease".  The physician 
acknowledged that there is evidence that exposure to 
herbicides, such as Agent Orange, may be positively 
correlated with the later development of Parkinson's disease, 
but specifically noted that the positive correlation between 
herbicide exposure and later development of Parkinson's 
disease does not prove causation.  The physician stated that 
the most likely and probable major contributing factor to the 
veteran's development of Parkinson's disease was a genetic 
mutation.  However, the physician did opine that it is as 
likely as not that herbicide exposure to Agent Orange "could 
have" played a minor contributing role to the veteran's 
later development of Parkinson's disease.     

As noted above, the appellant contends that Parkinson's 
disease, the immediate cause of death for her husband, was 
incurred in or aggravated by the veteran's active military 
service.  More specifically, she alleges that herbicide 
exposure during active service in Vietnam caused the veteran 
to develop Parkinson's disease.  

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2004); 38 U.S.C.A. 
§ 1116 (West 2002).

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116. In this case, the appellant's claim was 
filed in April 1998.  On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 
2001).  Section 201 of this Act amends 38 U.S.C. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  Prior to December 
27, 2001, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 
2001).  The Act is clearly a liberalizing provision and, as 
such, will be applied in the present case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii) 
(2004).  A veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  See 38 
U.S.C.A. § 1116 (West 2002).

Under the current statute, the veteran is presumed to have 
been exposed to herbicide agents based on the fact of his 
service in Vietnam during the specified period.  However, 
that presumption is not dispositive of the claim, as the 
veteran does not have a disease or disorder for which a 
presumption of service connection arises.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
See 38 C.F.R. § 3.309(e) (2004).  The Board notes that Type 2 
diabetes was added to the list of disabilities effective July 
9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).  Chronic 
lymphocytic leukemia was added effective October 16, 2003.  
See 68 Fed. Reg. 59,540 (October 16, 2003).  The RO did not 
include this disability in the most recent supplemental 
statement of the case.  As this disability is not at issue in 
this case, the Board concludes that its consideration of the 
amendment is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.   See 38 C.F.R. § 
3.307(a)(6)(ii) (2004).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

Based on the veteran's active service in Vietnam and 38 
U.S.C.A. § 1116, the Board presumes that the veteran was 
exposed to herbicides.  However, Parkinson's disease is not a 
condition enumerated under 38 C.F.R. § 3.309(e).  
Consequently, the appellant is not entitled to a presumption 
that the veteran's cause of death is due to herbicide 
exposure.  Without the benefit of the presumptive provisions 
of 38 C.F.R. §§ 3.307 and 3.309, the appellant must submit 
competent medical evidence establishing a connection between 
the presumed exposure to herbicides in Vietnam and the 
veteran's development of the fatal disability of Parkinson's 
disease.  The regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran or the 
appellant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994). Accordingly, the Board will proceed to evaluate the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303 (2004), including consideration of whether 
the veteran's Parkinson's disease has been linked to his 
presumed Agent Orange exposure.

Competent medical evidence of record does not show that the 
veteran suffered from Parkinson's disease due to herbicide 
exposure during active service.  

Evidence of record in this case contains multiple opinions 
from both VA and private physicians.  A VA hospitalization 
summary dated in December 1993, noted that the veteran's 
Parkinsonism had been diagnosed 6 years previously, "although 
his symptoms began 20 years ago."  A February 1996 private 
psychological evaluation report showed that the veteran 
stated that he had been exposed to Agent Orange in service 
and then had developed a fine tremor in his hand as well as 
backaches within a year of his discharge from service.  The 
report further detailed that the veteran stated that during 
the first year after his discharge, he also began having 
trouble with bladder problems as well as drooling due to 
laxity in the muscles around his mouth.  The February 1996 
report also noted that the veteran's dementia and Parkinson's 
disease became much more noticeable after late 1988.  It 
indicated that "[i]t is mentioned in medical reports that the 
initial [neurologic] symptoms started within the first year 
after his discharge from the Army."  The report also listed 
diagnoses to include chronic PTSD, dementia, dysthymia, and 
Parkinson's disease.  Both of these medical opinions are 
entitled to less probative weight on the issue in contention, 
as each are based on the veteran's and/or appellant's 
recitation of medical history.  The Board is not required to 
accept medical opinions that are based on the appellant's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995); see also Owens v. Brown, 7 Vet. App. 429 
(1995); and Swann v. Brown, 5 Vet. App. 229 (1993).  

In an August 1998 statement, a private physician opined that 
the veteran's Parkinsonism actually began during his period 
of service "since there was evidence of a tremor present, 
(sic) however, it was probably misdiagnosed given the unusual 
presentation of Parkinsonism in someone so young."  However, 
while the physician stated he was familiar with the veteran's 
symptomatology and used to treat the veteran, there is no 
indication in the August 1998 report that he reviewed the 
veteran's claims file before offering his opinion.  The Court 
has rejected medical opinions as immaterial where there was 
no indication that the physician had reviewed the claimant's 
service medical records or other relevant documents, which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993). 
 
In a May 2003 VA opinion, a VA physician stated that he had 
reviewed the entire claims file and opined that the veteran 
did not have Parkinson's disease while he was in the 
military.  The physician also gave the opinion that it is 
very likely that the veteran "had a genetic mutation, which 
predisposed him to the development of young onset Parkinson's 
disease".  While the physician acknowledged that there is 
evidence that exposure to herbicides may be positively 
correlated with the later development of Parkinson's disease, 
he specifically stated that the positive correlation between 
herbicide exposure and Parkinson's disease does not prove 
causation.  However, the physician did opine that it is as 
likely as not that herbicide exposure to Agent Orange "could 
have" played a minor contributing role to the veteran's 
later development of Parkinson's disease.  The Board finds 
this opinion to be entitled to great probative weight on the 
issue of whether the veteran developed Parkinson's disease 
due to herbicide exposure during service, as the VA 
physician's opinion is more complete and provides detailed 
findings that support his conclusions.        

The Board finds that the appellant's claim for entitlement to 
service connection for the veteran's cause of death is not 
warranted.  As the preponderance of the evidence does not 
establish that the veteran's fatal disability of Parkinson's 
disease was developed due to herbicide exposure incurred 
during active service in Vietnam, the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death must be denied on this basis.

As noted above, service connection is granted for a 
disability resulting from an injury suffered or disease 
contracted while in active duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Parkinson's disease 
(characterized as an organic disease of the nervous system) 
that is manifested to a compensable degree within one year 
following separation from service is presumed to have been 
incurred during service.  See 38 C.F.R. § 3.309(a) (2004).

In this case, there is no competent medical evidence of 
record showing that the veteran's fatal disability of 
Parkinson's disability has been etiologically related to his 
period of active service.  The veteran's service medical 
records are void of any complaint, treatment, or diagnosis of 
Parkinson's disease.  As discussed at length above, the Board 
finds that the May 2003 VA opinion, wherein the VA physician 
opined that the veteran did not have Parkinson's disease 
while he was in the military and specifically stated that any 
possible positive correlation between herbicide exposure and 
Parkinson's disease does not prove causation, to be of 
greater probative weight.  The additional medical opinions of 
record were found to be of less probative weight and were 
determined to be immaterial concerning the issue of whether 
the veteran's fatal disability of Parkinson's disease was 
related to events incurred during active service.  In 
addition, evidence of record shows that the veteran was first 
shown to have Parkinson's disease, over 10 years after 
separation from service and cannot be presumed to have been 
incurred during service under 38 C.F.R. § 3.309(a) (2004).

As the preponderance of the evidence establishes that the 
veteran's fatal disability of Parkinson's disease was not 
incurred in or aggravated by his military service, the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the appellant's claim for entitlement to service connection 
for the veteran's cause of death is not warranted on this 
basis.

As discussed above, the appellant also contended that the 
veteran's service-connected PTSD disability was a 
contributory cause of his death from Parkinson's disease.  
Competent medical evidence of record does not support a 
conclusion that the veteran's service-connected disability of 
PTSD was a contributory cause of his death from Parkinson's 
disease.  Under 38 C.F.R. § 3.312(c) (2004), a service-
connected disability will be considered as the contributory 
cause of death when that the disability contributed 
substantially or materially to death, combined to cause 
death, or aided assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  

In this case, a private physician opined in an August 1998 
statement that the veteran's PTSD aggravated his symptoms of 
Parkinsonism and was a contributing factor in the veteran's 
ultimate demise.  In his statement the private physician 
noted that he was a resident at the VAMC in Little Rock, 
Arkansas when he had previously treated the veteran.  There 
is no notation in the physician's August 1998 statement that 
he had reviewed the evidence of record before offering a 
medical opinion.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected medical opinions as immaterial 
where there was no indication that the physician had reviewed 
the claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.

In a May 2003 VA opinion, a VA physician stated that he had 
reviewed the entire claims file and noted that he had treated 
the veteran from 1988 to 1991.  After reviewing veteran's 
entire file, the physician opined that any statement that 
PTSD aggravated the veteran's Parkinsonism and contributed to 
his demise should be considered "speculation".  The Board 
finds the VA physician's May 2003 opinion to be entitled to 
greater probative weight, as he reviewed the claims file 
before forming an opinion and then issued an opinion that any 
findings that the veteran's service-connected disability of 
PTSD was a contributory cause of his death from Parkinson's 
disease would be considered speculation.  

In addition, medical evidence of record does not show that 
PTSD was a contributory cause of death, as required under 
38 C.F.R. § 3.312(c) (2004).  Multiple VA treatment records 
and examination reports, as distinguished from the private 
physician's statement dated in August 1998 after the 
veteran's death, do not show that his service-connected PTSD 
disability contributed substantially or materially to his 
death from Parkinson's disease, combined to cause his death, 
or was found to have aided assistance to the production of 
his death.  While several treatment records note the presence 
of PTSD, none of the records show that there was a causal 
connection between the veteran's service connected PTSD 
residuals and his Parkinson's disease.  See 38 C.F.R. 
§ 3.312(c) (2004).  

The Board acknowledges that the appellants contentions that 
Parkinson's disease, the immediate cause of death for her 
husband, was incurred in or aggravated by the veteran's 
active military service and that the veteran's service-
connected PTSD disability was a contributory cause of his 
death in her statements as well as the July 1998 hearing 
transcript.  However, the record does not show that the 
appellant has the medical expertise that would render 
competent her statements as to the relationship between the 
veteran's military service, his service-connected disability 
of PTSD, and his cause of death.  These opinions alone cannot 
meet the burden imposed by 38 C.F.R. § 3.312 with respect to 
the relationship between events incurred during service, the 
veteran's service-connected PTSD disability, and the etiology 
of his fatal disability of Parkinson's disease.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the appellant qualify as competent lay evidence. Competent 
lay evidence is any evidence not requiring that the proponent 
to have specialized education, training, or experience. Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  Competent medical evidence is considered 
more probative than competent lay evidence.

In brief, the Board finds that the competent and probative 
evidence of record does not support findings that the 
veteran's cause of death from Parkinson's disease was 
incurred in or aggravated by his active military service or 
that veteran's service-connected disability of PTSD was a 
contributory cause of his death from Parkinson's disease.  
The Board therefore concludes that the preponderance of the 
evidence is against the appellant's claim for entitlement to 
service connection for the cause of veteran's death.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2004).  Consequently, 
the appellant's claim for service connection for the 
veteran's cause of death is not warranted.



II.  VCAA  

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the appellant a letter in September 
2001 as well as issued a supplemental statement of the case 
(SSOC) dated in August 2003.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the appellant's claim for 
entitlement to service connection for the veteran's cause of 
death.  With regard to requirement (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
September 2001 that informed him, that in order to establish 
entitlement to service connection for cause of death.  For 
example, the letter noted that the appellant of the need for 
evidence that the veteran was exposed to Agent Orange during 
service in Vietnam.  With regard to requirements (2) and (3), 
the Board notes that the RO's letter also notified the 
appellant of her and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the September 2001 letter explained that VA 
would obtain relevant treatment records from any private 
treatment providers or VA medical facilities where the 
veteran received treatment, but that she was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  Finally, with respect to requirement 
(4), the Board notes that it does not appear from the record 
that the appellant has explicitly been asked to provide "any 
evidence in [her] possession that pertains to" her cause of 
death claim.  As a practical matter, however, she has been 
amply notified of the need to provide such evidence.  In 
addition, the RO issued the appellant a supplemental SOC 
(SSOC) in August 2003 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  Given this correspondence, it seems 
untenable that the appellant would have refrained from 
submitting any other relevant evidence she might have had.  
Accordingly, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant dated in September 2001.  However, at 
bottom, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the appellant is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the September 2001 letter and the August 
2003 SSOC from the RO were sent to the appellant after the 
RO's August 1998 rating decision that is the basis of the 
appellant's appeal.  In this case, the VCAA was enacted after 
the original AOJ adjudication of the claim in 1998.  The 
Court specifically stated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) that an appellant has the right to remand 
where VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  


As discussed above, the content of the notice provided to the 
appellant in the September 2001 letter by the RO fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in this case, after 
notice was provided, the appellant's claim for entitlement to 
service connection for the veteran's cause of death was 
readjudicated in a supplemental statement of the case issued 
in August 2003.  In December 2003, the appellant submitted a 
statement, which noted that her appeal should be returned to 
the Board so they may make a final decision.     

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to the September 2001 letter as 
well as the August 2003 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the September 2001 letter sent by the RO to the 
appellant included notice that the appellant had a full year 
to respond to a VCAA notice.  Under the Veterans Benefits Act 
of 2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 


The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate her claim has been 
satisfied by the September 2001 letter and the August 2003 
SSOC issued by the RO.  The Board concludes that any defect 
in the notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant. 

B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the appellant a letter in 
September 2001 as well as a supplemental statement of the 
case (SSOC) dated in August 2003, which informed her that VA 
would assist in obtaining identified records, but that it was 
the appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
her claim for entitlement to service connection for the 
veteran's cause of death.  In addition to VA treatment 
records and VA examination reports, VA has obtained private 
treatment and hospital records and records from the Social 
Security Administration that were identified by the 
appellant.       

In the July 1998 hearing transcript, the appellant noted that 
a specified VA physician had opined that the veteran's 
Parkinson's disease could have been caused by exposure to 
Agent Orange during service.  The Board remanded the 
appellant's claim in August 2001 in order to obtain 
additional development including instruction to secure a 
written opinion from the specific VA physician referenced by 
the appellant.  In the May 2003 VA opinion, an additional VA 
examiner detailed that the VA physician discussed above was 
never a staff neurologist at the VA Hospital in Little Rock, 
Arkansas and was no longer associated with the facility. VA 
has a duty to secure a medical examination or opinion if one 
is necessary to decide a claim for benefits.  See 38 U.S.C.A. 
§ 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
In this case, the specified VA examiner was unavailable to 
offer a medical opinion.  However, the VA secured a medical 
opinion from an additional VA physician instead.     

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Service connection for the veteran's cause of death is 
denied. 


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Additional due process development is required with regard to 
the veteran's claim for entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C. § 1318.  In a May 2004 rating decision, the RO 
denied entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  In an 
October 2004 statement sent to the RO and forwarded to the 
Board to be associated with the claims file, the Board finds 
that the veteran submitted a timely notice of disagreement 
concerning the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C. § 1318.  The veteran has not been issued a 
statement of the case (SOC) as to this claim.  See 38 C.F.R. 
§ 19.26 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held, in such circumstances, that 
the Board is to remand the claim to the RO for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant is hereby notified, however, that she must file 
a substantive appeal in response to the SOC to complete her 
appeal concerning entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004).

In view of the foregoing, this case is REMANDED for the 
following:

The RO is to furnish the appellant with 
an SOC pertaining to her claim for 
entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions 
of 38 U.S.C. § 1318.  The RO should also 
advise the appellant of the statutory 
period of time within which she must 
furnish VA with a substantive appeal on 
the issue, in order to perfect her appeal 
as to that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



